Opinion by
Mr. Justice McCollum,
It is agreed that the title to the lot in dispute was in John B. Douty who died in November, 1873, testate. In 1881 his son, Wm. H. Douty, acting for his executors, sold the lot to the *133defendant, who immediately entered into possession of it, built houses and made other valuable improvements upon it. In November, 1888, this suit was brought by the heirs of David Reed, who claimed to have an equitable title to the lot, derived from their father who acquired it in December, 1872, at a sheriff’s sale upon his judgment against Tobias Koppenhaffer. In order to maintain their suit it was necessary for them to show by competent and credible evidence that Koppenhaffer had an equitable title to the lot when their father’s judgment was entered, and this they undertook, but, as we think, signally failed to do. In the first place they did not show that there was a written agreement between Koppenhaffer and John B. Douty which invested the former as against the latter with such a title, or a verbal agreement of sale followed by payment of purchase money, and such possession and improvements by the vendee as would confer it. There is not more than a scintilla of evidence in the case which supports the contention that John B. Douty signed an agreement for the sale of the lot to Koppenhaffer. There is however evidence that a writing was delivered to the latter, but this was made and signed by Wm. H. Douty and described by him as a “ forfeiture receipt,” which was subsequently surrendered by Koppenhaffer, to whom the monej' it was given for, was refunded. The evidence fails to show that Wm. H. Douty had any written authority from his father to execute any paper connected with the transaction. The most that can be inferred from the testimony favorable to the plaintiffs, is that there was a verbal agreement between John B. Douty and Koppenhaffer for the sale of the lot to the latter, and that it was abandoned by the parties within three years, and perhaps as early as 1871. Koppenhaffer’s testimony on this point is not clear, nor his recollection as to the time of abandonment, certain or satisfactory. But it is clear that no such payments or improvements were made or possession taken and maintained by him in pursuance of their agreement as clothed him with a title to the lot enforceable at law or in equity.
If Douty had sold and conveyed the lot to another before the abandonment of the agreement, Koppenhaffer’s only remedy would have been an action for the breach of it. It follows from these views that Reed acquired no title to or interest in the lot *134by his sale of it on the Koppenhaffer judgment. The taxes upon the lot were not assessed to or paid by him or his estate, and neither he nor his heirs made any improvements upon it. From 1878 to 1881 Douty’s estate paid the taxes and after that they were paid by the defendant. An effort was made to show that the Reeds were in possession of the lot after the sale of it on the Koppenhaffer judgment, but the evidence on this point was vague and meager. Harvey Mowrey testified that in 1873 “ old Mrs. Reed and Aaron Reed raised potatoes and one thing another upon” it. Fridel Heitzman testified that he plowed the lot once for the Reeds, and saw “ Aaron and the old woman ” plant something there. Susan Rogers testified that she went upon the lot once with Mrs. Reed and Mrs. Reitz and saw them gather some “ tomatoes or radishes ” there. These were the only witnesses who testified in relation to the possession of the Reeds; and none of them except Mowrey could tell in what year she or he saw Mrs. Reed or Aaron upon the lot. For at least fourteen years immediately preceding the institution of this suit the plaintiffs made no claim to the lot, although during the last half of that time the defendant was in possession o£ it and made valuable improvements thereon with their knowledge and without the least intimation from them that they had or claimed to have an interest in it. The evidence is positive, clear and undisputed that the defendant never heard of their claim‘until this action was brought, and that there was nothing upon the lot or upon the records which suggested that any person had an interest in it which qualified his vendor’s title to it. It will be seen from this reference to the testimony that the latter was insufficient to support the plaintiffs’ contention, and that the learned court below would have been justified in directing the jury to find for the defendant. The plaintiffs cannot,. therefore, justly complain of the instructions under which the case was submitted. These instructions were more favorable to them than they were, upon their own showing, entitled to. Did the learned court err in its rulings upon offers of evidence ? We think not. The first and second specifications relate to the rulings upon the offers of the receipt of June 3, 1873. For the reasons stated in the objections to these offers we think the receipt was properly rejected. It was not error to allow the defendant to testify to his purchase of the lot in 1881 and tc *135his possession of, and his payments and improvements upon it. Nor do we think there was any error in the refusal of the court to strike out the testimony of Tobias Koppenhaffer in relation to his surrender of his purchase money receipt and the refunding of the money for which it was given. We think it is clear that Wm. H. Douty was a competent witness to testify to the matters to which his attention was called. He had no interest in the decision of the question involved in the case His father died testate, and he was not entitled to anything under the will.
The specifications of error are overruled and the judgment is affirmed.